Citation Nr: 0813738	
Decision Date: 04/25/08    Archive Date: 05/01/08	

DOCKET NO.  05-38 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to service connection for chronic disability 
residual to military immunizations, including Anthrax.



ATTORNEY FOR THE BOARD

J. Johnston, Counsel



INTRODUCTION

The veteran had active military duty from February to May 
1987, and from May to July 1990.  There was no overseas or 
combat service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina.  The veteran had requested 
and was scheduled and notified for the conduct of a Travel 
Board hearing.  At his request, this hearing was rescheduled 
to March 2008.  The veteran did not appear for this hearing, 
and there is no motion for a new hearing.  The case is now 
ready for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issue on appeal has been requested or 
obtained.  

2.  The service medical records reveal that the veteran 
received ordinary immunizations (not including Anthrax), 
there is no evidence that the veteran had any adverse 
reaction to any immunization, and the veteran's 
hospitalization in June 1990 was for treatment of an acute 
episode of pneumonia which appears to have resolved without 
identifiable residual.

3.  There is a complete absence of any competent clinical 
evidence or opinion which in any way shows or suggests that 
the veteran has any chronic disability attributable to 
immunizations he received during service.


CONCLUSION OF LAW

Chronic disability attributable to immunizations during 
service was not incurred or aggravated in active military 
duty.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.309, 
3.307 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.

The veteran was provided formal VCCA notice with respect to 
this claim in November 2004, prior to the issuance of the 
adverse rating decision now on appeal from April 2005.  This 
notice informed him of the evidence necessary to substantiate 
his claim, the evidence he was responsible to submit, the 
evidence VA would collect on his behalf, and advised he 
submit any relevant evidence in his possession.  The service 
medical records were collected for review although, records 
of his initial period of service from February to May 1987 
could not be located, despite several attempts.  The veteran 
specifically has claimed chronic disability from military 
immunizations which occurred during his second period of 
service in 1990, and all of these records have been located 
and included in the claims folder.  The veteran was notified 
on multiple occasions of the RO's attempts to obtain records 
identified by him as relevant to his claim.  At no time 
during the pendency of this appeal, despite being notified of 
the evidence necessary to substantiate his claim, has the 
veteran ever submitted any clinical evidence which in any way 
demonstrates any chronic disability attributable to military 
immunizations, or to any other cause.  All known available 
evidence has been collected for review and VCAA is satisfied.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Service connection may be established for disease or injury 
incurred or aggravated in line of active military duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for certain specified diseases which are 
shown to have become manifest to a compensable degree within 
one year from the date of service separation.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
supported, a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Analysis:  The veteran filed his initial claim for VA 
disability compensation in October 2004, over 14 years after 
he was separated from military service in 1990.  He reported 
being hospitalized during service in 1990, with diarrhea, red 
and watering eyes, gray tinted skin, fever, thick yellow 
mucus, chills, body aches, chest pain, joint pain, dizziness, 
nausea, blurred vision, fatigue, weakness, nervousness, 
anxiety, sweating, "etc."  He attributed these symptoms to a 
severe adverse reaction to immunization vaccines, which 
included Anthrax.  The veteran has subsequently submitted 
numerous written statements alleging essentially the same 
fact pattern, but principally attributing all symptoms to a 
bad batch of Anthrax vaccine.  He claims to have chronically 
manifested these symptoms at all times since this incident in 
service.

The service medical records include the veteran's original 
International Certificate of Vaccination which documents a 
series of routine and ordinary vaccinations provided from 16-
18 May 1990.  None of these vaccinations was for Anthrax.  
There is no indication that the veteran had any immediate 
adverse reaction to any vaccination provided in May 1990.  
Nearly two weeks later on 30 May 1990, the veteran was seen 
with complaints of cold symptoms for five days, the 
assessment was a cold, and he was provided Actifed, Tylenol 
and cough syrup.  On 3 June, the veteran presented for 
treatment with increased symptoms of a hacking cough, chills, 
sweats and yellow sputum and the assessment was pneumonia.  
The veteran was admitted for treatment with five days' bed 
rest and treatment including antibiotics, inhalers, and 
nebulizers.  Chest X-rays were performed and the assessment 
was probable infiltrates lingulae.  

The discharge summary from the Martin Army Hospital at Fort 
Benning included diagnoses of lingual pneumonia, 
bronchospasm, a mucocele or retention cyst of one sinus, rule 
out nasal polyp, and nebulizer therapy.  The veteran was 
discharged, and given a physical profile for light duty for 
one week.  On 15 June, the veteran was seen and noted to have 
a continued mild rhonchi.  He was to continue taking 
prescribed medication and was cleared for return to duty.  
There is no indication in the service medical records that 
the veteran thereafter sought or required treatment for this 
acute episode of pneumonia at any time throughout the 
remainder of his short period of service which ended on 26 
July 1990.

There is, following service separation, a complete absence of 
any competent clinical evidence or opinion which shows or 
suggests that the veteran has or manifests the panoply of 
chronic symptoms of which he has complained in this claim.  
The Board notes that in his initial formal claim filed in 
October 2004, the veteran listed no medical treatment of any 
kind following his hospitalization during service in June 
1990.

The Board notes that widely publicized events of Anthrax 
discovered by the US Postal Service and other public 
officials and Government offices did not occur until 2001.  
Moreover, the military-wide Anthrax vaccine immunization 
program was initiated in 1997, with actual inoculations not 
occurring until 1998.

The Board finds that a clear preponderance of the evidence on 
file is against the veteran's claim that he has any form of 
chronic disability attributable to any incident, injury, 
disease, or immunization during service, manifested by the 
panoply of symptoms which he has routinely described in 
writing.  The veteran is shown to have received routine 
immunizations during service in May 1990, but there is a 
complete absence of any objective medical evidence which 
shows or suggests that he had any adverse reactions or 
incurred any chronic disability from any of these 
immunizations.  There is no evidence that he was immunized 
for Anthrax during military service.  

The veteran is shown to have had an acute episode of 
pneumonia commencing some time after these immunizations were 
performed during service for which he was hospitalized and 
treated.  There are significant records available from this 
hospitalization and they contain no mention of any form of 
adverse reaction to military immunizations, but consistently 
note infiltrates in the lungs with the ordinary signs and 
symptoms of an acute episode of pneumonia.  This was treated 
and resolved prior to the veteran's separation from service 
without any identifiable residual following the veteran's 
release from the hospital at any time for the remainder of 
his military service through July 1990, and at any time 
thereafter.  Although the veteran is certainly competent to 
provide a subjective description of symptoms that he believes 
that he experiences, he certainly lacks the requisite medical 
expertise to provide any form of competent clinical opinion 
that these symptoms are attributable to military 
immunizations which took place well over 14 years before he 
filed his claim for VA compensation in 2004.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).

The Board considered referring this issue for VA examination 
with a review of the claims folder and a request for opinions 
consistent with VCAA at 38 U.S.C.A. § 5103A(d).  However, in 
the complete absence of any competent medical or other 
objective evidence which shows or suggests that the veteran 
has a form of chronic disease consistent with those alleged 
in his written statements, or any other form of chronic 
residuals attributable to incidents of service, including 
immunizations, there is simply no duty to order and obtain 
such examination.  There is, in fact, a complete absence of 
any competent medical evidence of any chronic disability of 
any kind on file.  




ORDER

Entitlement to service connection for chronic disability 
attributable to military immunizations is denied.




	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


